EXHIBIT 10.1

 

KEMET CORPORATION

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is made as of
March 28, 2012, between KEMET Corporation, a Delaware corporation (the
“Company”), and Per-Olof Loof (“Executive”).

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated January 27, 2010 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive now wish to modify certain terms and
conditions of the Employment Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Compensation and Benefits.

 

(a)                                 The first sentence of Section 2(a) of the
Employment Agreement is deleted and replaced in its entirety with the following:

 

“During the Employment Period, Executive’s base salary shall be $770,000 per
annum or such higher or lower rate as the Board may determine from time to time
in accordance with the terms of this Agreement (as adjusted from time to time,
the “Base Salary”), which salary shall be payable by the Company in regular
installments in accordance with the Company’s general payroll practices (in
effect from time to time).  In addition, the Board will consider a base salary
increase consistent with a revised peer group analysis, in the event that a
substantial change in Company revenues (such as through an acquisition or
investment which results in an increase in reported revenue of the Company,
either directly or through financial reporting consolidation) causes a
reconfiguration of KEMET’s peer group by any shareholder advisory service.”

 

(b)                                 Section 2(e) of the Employment Agreement is
deleted and replaced in its entirety with the following”

 

“In addition to the Base Salary, Executive shall be entitled to participate in
the Company’s existing short-term incentive compensation program (KAIP),
long-term incentive compensation program (LTIP) and deferred compensation plan,
in each case as such plans as are generally available to other executive
officers of the Company, and in each case in accordance with the respective
terms of such plans as such plans and terms may be established from time to time
by the Board As long as Executive is employed as Chief Executive Officer on
April 1, 2016, and has been continuously so employed by the Company between the
date hereof and April 1, 2016, Executive shall be entitled to participate in a
special 15-month long-term incentive compensation program covering the period
April 1, 2016 through June 30, 2017 (“Special

 

--------------------------------------------------------------------------------


 

LTIP”) that would be based upon the same plan being provided to the other top
executive officers for the two-year period that would otherwise end on March 31,
2018, but adjusted to take into account that June 30, 2017 will be end of
Executive’s employment.  Any amounts to be paid under the Special LTIP will only
be determined at the end of the entire period (after March 31, 2018), and shall
be a pro-rated amount (62.5%) of the amount that would have been payable as a
two-year payment. No separate targets shall be established. This Special LTIP
shall replace any other long-term incentive compensation opportunity during such
covered period. ”

 

(c)                                  On the date hereof, the Company shall grant
to Executive 50,000 shares of Restricted Common Stock pursuant to the terms and
conditions of the KEMET Corporation 2011 Omnibus Equity Incentive Plan, with
vesting to occur on June 30, 2017, and with such other terms and conditions,
including accelerated vesting in certain circumstances, as may be contained in
the grant agreement.

 

2.                                      Term.

 

(a)                                 Section 4(a) of the Employment Agreement is
deleted and replaced in its entirety with the following:

 

“This Agreement shall become effective on April 1, 2010, unless terminated by
either party prior to such date. Unless renewed by the mutual agreement of the
Company and Executive, the Employment Period shall end on June 30, 2017;
provided that with respect to any termination on or prior to December 31, 2014,
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation (with or without Good Reason, as defined below), death
or Disability (as defined below) and (ii) the Employment Period may be
terminated immediately by the Company at any time prior to such date for Cause
(as defined below) or without Cause.  Except as otherwise provided herein, any
termination of the Employment Period by the Company on or after January 1, 2015,
and prior to January 1, 2017, shall be effective at such time as specified in a
written notice upon the shorter of (a) 90 days prior notice to Executive and (b)
the number of days remaining until March 31, 2017; provided, that any such
termination on or after March 31, 2017, shall not require any such prior notice
from the Company to Executive; provided further that no such notice period shall
be required with respect to any termination by the Company for Cause.  At the
end of the Employment Period, at the request of the Board, Executive agrees to
offer to resign from the Board, which offer may be accepted by the then-current
Board.”

 

(b)                                 The first sentence of Section 4(b) of the
Employment Agreement is deleted and replaced in its entirety with the following:

 

“If the Employment Period is terminated by the Company or its successors in
interest without Cause or by Executive for Good Reason (A) prior to December 31,
2014, Executive shall be entitled to continue to receive his Base Salary payable
in regular installments as special severance payments (any amounts so payable
under this clause A or any of the following clauses B through D are referred to
herein as the “Severance Payments”) from the date of termination through the
earlier to occur of (i) June 30, 2015, or (ii) two years from the date of
termination, (B) on or after January 1, 2015, but prior to December 31, 2016,
Executive shall be entitled to continue to receive full salary and benefits
during the 90 day notice period required

 

2

--------------------------------------------------------------------------------


 

under Section 4(a), and continued base salary for a period of 90 days after the
end of such notice period, (C) on or after January 1, 2017 but prior to March
31, 2017, Executive shall be entitled to continue to receive full salary and
benefits until March 31, 2017 and continued base salary until June 30, 2017 and
(D) on or after April 1, 2017 until the end of the Term, Executive shall be
entitled to continue to receive base salary until June 30, 2017; provided, that
if Executive resigns for Good Reason on or before June 30, 2015, such Severance
Payments shall be increased to also include Executive’s Target Bonus under the
KAIP during the Severance Period set forth in clause (A) above; provided
further, that to the extent that the payment of any amount of Severance Payments
constitutes “nonqualified deferred compensation” for purposes of Code Section
409A (as defined below), any such payment scheduled to occur during the first
sixty (60) days following the termination of employment shall not be paid until
the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto. “

 

3.                                      Effectiveness.                    This
Agreement shall become effective at such time as executed by the parties hereto.
Except as expressly amended by this Agreement, the other terms and conditions of
the Employment Agreement shall remain in full force and effect.

 

*    *    *    *    *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

KEMET Corporation

 

 

 

 

 

By:

/s/ FRANK G. BRANDENBERG

 

 

 

 

Its:

Chairman, Board of Directors

 

 

 

 

 

 

 

/s/ PER-OLOF LOOF

 

Per-Olof Loof

 

--------------------------------------------------------------------------------